Case 2:20-cv-02585-JMA-AYS Document 15 Filed 08/18/20 Page 1 of 11 PageID #: 42




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------X    For Online Publication Only
 BARRINGTON GRAY,

                                    Plaintiff,
                                                                           ORDER
                  -against-                                                20-CV-02585 (JMA)(AYS)

 NASSAU COUNTY JAIL, NASSAU COUNTY                                                    FILED
 SHERIFF’S DEPARTMENT, NASSAU COUNTY                                                  CLERK
 SHERIFF DZURENDA, CORRECTIONS OFFICER
 RIPP, SGT. MCKINNEY, #294; DONNA L. HENNIG,                                 8/18/2020 11:49 am
 Head Nurse; OFFICER N/A, OFFICER N/A, OFFICER                                  U.S. DISTRICT COURT
 N/A,                                                                      EASTERN DISTRICT OF NEW YORK
                                                                                LONG ISLAND OFFICE
                                     Defendants.
 ----------------------------------------------------------------------X
 AZRACK, United States District Judge:

           Incarcerated pro se plaintiff Barrington Gray (“plaintiff”) filed a complaint on June 10,

 2020 against the Nassau County Jail (the “Jail”), the Nassau County Sheriff’s Department (the

 “Sheriff’s Department”), Nassau County Sheriff Dzurenda (“Sheriff Dzurenda”), Corrections

 Officer (“C.O. Ripp”), Sgt. McKinney, Donna L. Hennig (“Hennig”), and three unidentified

 corrections officers. Plaintiff did not remit the filing fee, nor did he file an application to proceed

 in forma pauperis and the required Prisoner Litigation Authorization form (“PLRA”).

 Accordingly, by Notice of Deficiency, also dated June 10, 2020, plaintiff was instructed to either,

 within fourteen (14) days, remit the $400.00 filing fee or complete and return the enclosed in forma

 pauperis application and PLRA. (See ECF No. 3.) On June 22, 2020, plaintiff filed a letter

 describing his financial status and the PLRA. (See ECF Nos. 6-7.) On July 9, 2020, plaintiff

 filed an -in -
              forma pauperis
                --- - - - - - - application and another PLRA. On July 14, 2020, plaintiff filed an

 application for the appointment of pro bono counsel to represent him in this case. (See ECF Nos.

 10-12.)

                                                         1
Case 2:20-cv-02585-JMA-AYS Document 15 Filed 08/18/20 Page 2 of 11 PageID #: 43




          Upon review of plaintiff’s submissions, the Court finds that he is qualified by his financial

 status to commence this action without prepayment of the Court’s filing fee. Accordingly,

 plaintiff’s application to proceed in forma pauperis is granted. However, for the reasons that

 follow, the complaint is sua sponte dismissed with prejudice as against the Jail and the Sheriff’s

 Department pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b) for failure to allege a plausible

 claim. Plaintiff’s claims against Sheriff Dzurenda and Hennig are dismissed without prejudice

 pursuant to 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b). Plaintiff’s claims against C.O. Ripp and Sgt.

 McKinney shall proceed. 1 Plaintiff’s application for the appointment of pro bono counsel is

 denied without prejudice and with leave to renew at a later stage in these proceedings, if so

 warranted at such time.

                                            I.      BACKGROUND2

          Plaintiff’s brief, handwritten complaint is submitted on the Court’s Section 1983 complaint

 form with a handwritten one-page attachment. (See ECF No. 1.) Plaintiff alleges that on April

 30, 2020, he slipped on a puddle of water by the showers at the Nassau County Correctional Center

 and fell. Plaintiff describes that “his legs did a split” and his “back was in so much pain.”

 (Compl., Ex. A.) According to plaintiff, he requested assistance from the unidentified corrections

 officers present, but they laughed and told him to get up. (Id.) Sgt. McKinney is alleged to have

 then picked plaintiff up off the floor by pulling the back of his shirt and his neck. (Id.) Plaintiff

 claims he screamed in pain and requested medical assistance at which time C.O. Ripp allegedly


 1
   Plaintiff does not provide any identifying information regarding the unnamed individual defendants. Accordingly,
 should plaintiff learn their identities during discovery, he may seek leave to amend the complaint at such time.

 2
   All material allegations in the complaint are assumed to be true for the purpose of this Order. See, e.g., Rogers v.
 City of Troy, New York, 148 F.3d 52, 58 (2d Cir. 1998) (in reviewing a pro se complaint for sua sponte dismissal, a
 court is required to accept the material allegations in the complaint as true).


                                                           2
Case 2:20-cv-02585-JMA-AYS Document 15 Filed 08/18/20 Page 3 of 11 PageID #: 44




 told plaintiff that he would be maced if he asked for medical assistance again. (Id.) Plaintiff also

 claims that Officer Ripp slapped the back of plaintiff’s head. According to plaintiff, he was then

 locked in his cell for the rest of the night and did not receive any medical treatment or medication

 until 12:00 p.m. the following day. (Id.) Plaintiff alleges that he has “bad siatic nerve damage

 and lower back pain” for which he is on medication. (Compl. II.A.) For relief, plaintiff seeks a

 damages award in the sum of $2 million.

                                          II.   DISCUSSION

 A.      In Forma Pauperis Application

         Upon review of plaintiff’s declaration in support of the application to proceed in forma

 pauperis, the Court finds that plaintiff is qualified to commence this action without prepayment of

 the filing fee. 28 U.S.C. ' 1915(a)(1). Therefore, plaintiff=s application to proceed in forma

 pauperis is granted.

 B.      Standard of Review

         The Prison Litigation Reform Act requires a district court to screen a civil complaint

 brought by a prisoner against a governmental entity or its agents and dismiss the complaint, or any

 portion of the complaint, if the complaint is “frivolous, malicious, or fails to state a claim upon

 which relief may be granted.” 28 U.S.C. § 1915A(b)(1). Similarly, pursuant to the in forma

 pauperis statute, a court must dismiss an action if it determines that it “(i) is frivolous or malicious,

 (ii) fails to state a claim upon which relief may be granted, or (iii) seeks monetary relief from a

 defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). The Court must dismiss

 the action as soon as it makes such a determination. 28 U.S.C. § 1915A(b).

         Pro se submissions are afforded wide interpretational latitude and should be held “to less

 stringent standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519,

                                                    3
Case 2:20-cv-02585-JMA-AYS Document 15 Filed 08/18/20 Page 4 of 11 PageID #: 45




 520 (1972) (per curiam); -
                          see also -Boddie
                            - ---    - - - - -v.- -
                                                  Schnieder,
                                                    - - - - - - 105 F.3d 857, 860 (2d Cir. 1997). In

 addition, the Court is required to read the plaintiff’s pro se complaint liberally and interpret it as

 raising the strongest arguments it suggests. United States v. Akinrosotu, 637 F.3d 165, 167 (2d

 Cir. 2011) (per curiam) (citation omitted); Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009).

        The Supreme Court has held that pro se complaints need not even plead specific facts;

 rather the complainant “need only give the defendant fair notice of what the . . . claim is and the

 grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (internal quotation

 marks and citations omitted); cf. Fed. R. Civ. P. 8(e) (“Pleadings must be construed so as to do

 justice.”). However, a pro se plaintiff must still plead “enough facts to state a claim to relief that

 is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

 has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009) (citations omitted). The plausibility standard requires “more than a

 sheer possibility that a defendant has acted unlawfully.” Id. at 678. While “‘detailed factual

 allegations’” are not required, “[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

 recitation of the elements of a cause of action will not do.’” Id. at 678 (quoting Twombly, 550

 U.S. at 555).

 C.     Section 1983

        Section 1983 provides that

        [e]very person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State . . . subjects, or causes to be subjected, any citizen of the United
        States . . . to the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured . . . .

 42 U.S.C. § 1983. Section 1983 “is not itself a source of substantive rights, but a method for


                                                   4
Case 2:20-cv-02585-JMA-AYS Document 15 Filed 08/18/20 Page 5 of 11 PageID #: 46




 vindicating federal rights elsewhere conferred by those parts of the United States Constitution and

 federal statutes that it describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); Thomas v.

 Roach, 165 F.3d 137, 142 (2d Cir. 1999). In order to state a § 1983 claim, a plaintiff must allege

 two essential elements. First, the conduct challenged must have been “committed by a person

 acting under color of state law.” Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010) (quoting

 Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir. 1994)); -
                                                       see also -
                                                         - ---  Am. Mfrs.
                                                                  --- ----Mut.
                                                                           - - -Ins.
                                                                                 - - -Co.
                                                                                       - - v.
                                                                                           - -Sullivan,
                                                                                               -----

 526 U.S. 40, 50 (1999) (“[T]he under-color-of-state-law element of § 1983 excludes from its reach

 merely private conduct, no matter how discriminatory or wrongful.”) (internal quotation marks

 and citation omitted). Second, “the conduct complained of must have deprived a person of rights,

 privileges or immunities secured by the Constitution or laws of the United States.” Id.; see also

 Snider v. Dylag, 188 F.3d 51, 53 (2d Cir. 1999).

        Moreover, in an action brought pursuant to § 1983, a plaintiff must allege the personal

 involvement of the defendant in the purported constitutional deprivation. Farid v. Ellen, 593 F.3d

 233, 249 (2d Cir. 2010) (citing Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006)). “Personal

 involvement” may be established by evidence of a supervisor’s direct participation in the

 challenged conduct or “by evidence of an official’s (1) failure to take corrective action after

 learning of a subordinate’s unlawful conduct, (2) creation of a policy or custom fostering the

 unlawful conduct, (3) gross negligence in supervising subordinates who commit unlawful acts, or

 (4) deliberate indifference to the rights of others by failing to act on information regarding the

 unlawful conduct of subordinates.” Hayut v. State Univ. of New York, 352 F.3d 733, 753 (2d

 Cir. 2003). An “individual cannot be held liable for damages under Section 1983 ‘merely because

 he held a high position of authority.’” Back v. Hastings on Hudson Union Free Sch. Dist., 365

 F.3d 107, 127 (2d Cir. 2004) (quoting Black v. Coughlin, 76 F.3d 72, 74 (2d Cir. 1996)). Where

                                                   5
Case 2:20-cv-02585-JMA-AYS Document 15 Filed 08/18/20 Page 6 of 11 PageID #: 47




 a Section 1983 claim fails to allege the personal involvement of the defendant, it fails as a matter

 of law. See Johnson v. Barney, 360 F. App’x 199, 201 (2d Cir. 2010).

    1.      Section 1983 Claims Against the Sheriff’s Department and the Jail

         Plaintiff names the Sheriff’s Department and the Jail as defendants. However, neither the

 Sheriff’s Department nor the Jail are suable entities because they are merely each an administrative

 arm of the municipality, Nassau County. “Under New York law, departments that are merely

 administrative arms of a municipality do not have a legal identity separate and apart from the

 municipality and, therefore, cannot sue or be sued.” Rose v. Cnty. of Nassau, 904 F. Supp. 2d

 244, 247 (E.D.N.Y. 2012) (citing Hall v. City of White Plains, 185 F. Supp. 2d 293, 303 (S.D.N.Y.

 2002)); Carthew v. Cnty. of Suffolk, 709 F. Supp. 2d 188, 195 (E.D.N.Y. 2010); -
                                                                                see
                                                                                  - -also
                                                                                      - - -Sturgis
                                                                                            ----

 v. Suffolk Cnty. Jail, 12-CV-5263, 2013 WL 245052, *2 (E.D.N.Y. Jan. 22, 2013) (sua sponte

 dismissing Section 1983 claims because “the Jail and SCPD are administrative arms of the County

 of Suffolk [ ] [and] lack the capacity to be sued.”); --
                                                       see ---  Davis v. Lynbrook Police Dep’t, 224
                                                           also ---------------------

 F. Supp. 2d 463, 477 (E.D.N.Y. 2002) (dismissing claim against the local police department

 because, as an “administrative arm of a municipality [, it] do[es] not have legal identity separate

 and apart from the municipality, and therefore, cannot sue or be sued.”). Therefore, plaintiff’s

 claims against the Sheriff’s Department and the Jail are implausible and are thus dismissed

 pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1).       However, given plaintiff’s pro se

 status, the Court considers next whether plaintiff has alleged a plausible Section 1983 claim when

 construed as against Nassau County. For the reasons that follow, he has not.

    2.      Section 1983 Claim as Construed Against Nassau County

         It is well-established that a municipality, such as Nassau County, may be liable under

 Section 1983 only if the “plaintiff proves that action pursuant to official . . . policy of some nature

                                                   6
Case 2:20-cv-02585-JMA-AYS Document 15 Filed 08/18/20 Page 7 of 11 PageID #: 48




 caused a constitutional tort.” Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658

 (1978); -
         see also -
           - ---  Patterson
                    ------  v.-Cnty.
                               - - - -of
                                       - -Oneida,
                                           - - - - 375 F.3d 206, 226 (2d Cir. 2004). Thus, to impose

 liability on a municipality, the plaintiff must prove that a municipal policy or custom caused a

 deprivation of the plaintiff’s rights. See Wimmer v. Suffolk Cnty. Police Dep’t, 176 F.3d 125,

 137 (2d Cir. 1999).

        To establish the existence of a municipal policy or custom, the plaintiff must allege: (1) the

 existence of a formal policy officially endorsed by the municipality; (2) actions taken or decisions

 made by an official with final decision making authority; (3) a practice so persistent and

 widespread that it constitutes a custom; or (4) a failure by policymakers to properly train or

 supervise their subordinates, amounting to a “deliberate indifference” to the rights of those who

 come in contact with the municipal employees. Davis, 224 F. Supp. 2d at 478; Moray v. City of

 Yonkers, 924 F. Supp. 8, 12 (S.D.N.Y. 1996) (citations omitted). “[A] single incident in a

 complaint, especially if it involved only actors below the policy making level, does not suffice to

 show a municipal policy.” DeCarlo v. Fry, 141 F.3d 56, 61 (2d Cir. 1998) (internal quotation

 marks and citation omitted).

        Here, as is readily apparent, even affording the pro se complaint a liberal construction,

 there are simply no factual allegations from which the Court may reasonably infer that the conduct

 or inaction of which plaintiff complains was caused by some policy or custom of Nassau County.

 Santos v. New York City, 847 F. Supp. 2d 573, 576 (S.D.N.Y. 2012) (“[A] plaintiff must allege

 facts tending to support, at least circumstantially, an inference that such a municipal policy or

 custom exists.”). Accordingly, plaintiff has not alleged a plausible Section 1983 claim even when

 construing the complaint as against Nassau County.




                                                  7
Case 2:20-cv-02585-JMA-AYS Document 15 Filed 08/18/20 Page 8 of 11 PageID #: 49




    3.      Claims Against Sheriff Dzurenda and Hennig

         As noted above (see supra at 5-6), pursuant to § 1983, a plaintiff must allege the personal

 involvement of the defendant in the purported constitutional deprivation. Farid, 593 F.3d at 249

 (citing Farrell, 449 F.3d at 484. “Personal involvement” may be established by evidence of a

 supervisor’s direct participation in the challenged conduct or “by evidence of an official’s (1)

 failure to take corrective action after learning of a subordinate’s unlawful conduct, (2) creation of

 a policy or custom fostering the unlawful conduct, (3) gross negligence in supervising subordinates

 who commit unlawful acts, or (4) deliberate indifference to the rights of others by failing to act on

 information regarding the unlawful conduct of subordinates.” Hayut, 352 F.3d at 753. An

 “individual cannot be held liable for damages under Section 1983 ‘merely because he held a high

 position of authority.’” Back, 365 F.3d at 127 (quoting Black, 76 F.3d at 74). Where a Section

 1983 claim fails to allege the personal involvement of the defendant, it fails as a matter of law.

 See Johnson, 360 F. App’x at 201.

         Here, although plaintiff names Sheriff Dzurenda and Hennig as defendants in the caption,

 they are not again mentioned in the body of the complaint. Wholly absent are any allegations of

 conduct or inaction attributable to either of these defendants. Nor does plaintiff include any

 factual allegations such that the Court could reasonably construe a plausible Section 1983

 supervisory liability theory. Accordingly, plaintiff’s sparse allegations do not allege plausible

 claims as against Sheriff Dzurenda and Hennig and thus are dismissed without prejudice pursuant

 to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b).

   4.    Claims Against C.O. Ripp and Sgt. McKinney

         Though thin, the Court declines to sua sponte dismiss plaintiff’s claims alleged against

 C.O. Ripp and Sgt. McKinney at this early stage in the proceedings. Accordingly, such claims

                                                  8
Case 2:20-cv-02585-JMA-AYS Document 15 Filed 08/18/20 Page 9 of 11 PageID #: 50




 shall proceed. Given the National Emergency caused by the COVID-19 pandemic, the Court

 requests that the Clerk of Court send a copy of this order, together with the complaint, to the

 Nassau County Attorney. The Court requests that the Nassau County Attorney accept service on

 behalf of these defendants. Nassau County need not undertake to defend these individuals.

 Rather, in the interests of efficiency and economy, acceptance by the County Attorney would

 obviate the need for service by the United State Marshal Service, which is presently suspended.

 See Admin. Orders 2020-12, 2020-19, 2020-19-1.

                         III.   PRO BONO COUNSEL APPLICATION

        Pursuant to 28 U.S.C. § 1915(e)(1), courts may appoint an attorney to represent someone

 who is unable to afford counsel. Courts possess broad discretion when determining whether

 appointment is appropriate, “subject to the requirement that it be ‘guided by sound legal

 principle.’” Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 171-72 (2d Cir. 1989) (quoting Jenkins

 v. Chemical Bank, 721 F.2d 876, 879 (2d Cir. 1983)). The Second Circuit set forth the principle

 as follows:

        [T]he district judge should first determine whether the indigent’s position seems
        likely to be of substance. If the claim meets this threshold requirement, the court
        should then consider the indigent’s ability to investigate the crucial facts, whether
        conflicting evidence implicating the need for cross-examination will be the major
        proof presented to the fact finder, the indigent’s ability to present the case, the
        complexity of the legal issues and any special reason in that case why appointment
        of counsel would be more likely to lead to a just determination.

 Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986). The Second Circuit also held that

 these factors are not restrictive, and that “[e]ach case must be decided on its own facts.” Id. at 61.

 A developed record assists the court in this regard. See Brooks v. State of New York, 92-CV-

 1508, 1992 WL 320402, at *3 (S.D.N.Y. Oct. 29, 1992) (denying, without prejudice, appointment

 of counsel based on failure to satisfy requisite showing of likely merit).

                                                   9
Case 2:20-cv-02585-JMA-AYS Document 15 Filed 08/18/20 Page 10 of 11 PageID #: 51



        The Court has reviewed plaintiff’s application together with the complaint and finds that

 the appointment of counsel is not warranted at this stage of the litigation. Even assuming that the

 threshold requirement of Hodge is satisfied, the Court is unable, at this juncture, to conclude—

 after considering the Hodge factors in the context of plaintiff’s application and the complaint—

 that the appointment of counsel is warranted.          Specifically, despite the concerns raised in

 plaintiff’s motion, the Court concludes that plaintiff is able at this stage of the litigation to

 prosecute his case and that there is no special reason to appoint counsel.

        Accordingly, plaintiff’s application for appointment of counsel is denied without prejudice

 to plaintiff renewing the application at the time this case is marked ready for trial, if circumstances

 warrant such an application. This denial also is without prejudice to plaintiff hiring his own

 counsel to represent him in this matter.

                                       IV.      CONCLUSION

        For the forgoing reasons, plaintiff’s application to proceed -in ----
                                                                         forma ------
                                                                               pauperis is granted.

 However, the complaint is sua sponte dismissed with prejudice as against the Jail and the Sheriff’s

 Department pursuant to 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b) for failure to allege a plausible

 claim. Plaintiff’s claims against Sheriff Dzurenda and Hennig are dismissed without prejudice

 pursuant to 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b). Plaintiff’s claims against C.O. Ripp and Sgt.

 McKinney shall proceed.

        The Clerk of Court shall send a copy of this order, together with the complaint, to the

 Nassau County Attorney and requests that the Nassau County Attorney accept service on behalf

 of these defendants. Plaintiff’s application for the appointment of pro bono counsel is denied

 without prejudice and with leave to renew at a later stage in these proceedings, if so warranted at

 such time.


                                                   10
Case 2:20-cv-02585-JMA-AYS Document 15 Filed 08/18/20 Page 11 of 11 PageID #: 52



        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

 would not be taken in good faith and therefore -in -
                                                    forma   pauperis status is denied for the purpose
                                                      - - - ------

 of any appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

        The Clerk of Court shall mail a copy of this Order to the plaintiff at his last known address.

 SO ORDERED.

 Dated: August 18, 2020
        Central Islip, New York

                                                         /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                 11
